Citation Nr: 9909913	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-23 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder of the 
endocrine system.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran had a period of active duty for training 
(ACDUTRA) from September 1957 to December 1957 and served on 
active duty from February 1963 to June 1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of May 1997 from the Columbia, South 
Carolina, Regional Office (RO).  The veteran resides within 
the jurisdiction of the Montgomery, Alabama, RO.  

On the appellant's VA Form 9, he indicated that he wanted a 
hearing before a hearing officer at the RO.  In a report of 
contact, dated in December 1997, the appellant indicated that 
he did not want a hearing concerning the current issue. 


FINDING OF FACT

There is no competent evidence of record which demonstrates a 
current disorder of the endocrine system.


CONCLUSION OF LAW

The claim for service connection for a current disorder of 
the endocrine system is not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated by inactive duty training (INACDUTRA). 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).  

The service medical records for the appellant's period of 
ACDUTRA reflect that he was hospitalized in October 1957 for 
influenza.  He was hospitalized in December 1957 for 
underdevelopment, weakness, and the inability to keep up with 
the rest of the troops.  Following a work-up he was 
discharged later in December 1957 with a diagnosis of ill-
defined condition of the endocrine system, manifested by 
generalized weakness, musculoskeletal underdevelopment, and 
hypogonadism, with easy fatigability and inability to perform 
even minimal physical exercises. 

He was evaluated by a medical board in December 1957.  At 
that time the diagnosis was ill-defined condition of the 
endocrine system, manifested by generalized weakness, 
musculoskeletal underdevelopment, and hypogonadism, with easy 
fatigability and inability to perform even minimal physical 
exercises.  It was determined that this disorder existed 
prior to entry into "active duty" and was not permanently 
aggravated by "active duty".

The service medical records for the appellant's subsequent 
period of active duty reflect no complaint diagnostic of a 
disorder involving the endocrine system.

Following service, the appellant received intermittent 
treatment at a VA facility from 190 to 1997 for various 
disorders.  These records contain no definitive finding or 
diagnosis of a disorder involving the endocrine system.

The veteran has submitted written statements in support of 
his claim, however, the Board notes that a lay person is not 
competent to make a medical diagnosis, or to relate a given 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

As stated above, the first requirement of a "well grounded" 
claim for service connection is evidence of a current 
disability as provided by a medical diagnosis. See Caluza v. 
Brown, 7 Vet.App. 498 (1995).  

In this regard the service medical records reflect that the 
veteran was diagnosed over 30 years ago with a disorder of 
the endocrine system, manifested by generalized weakness, 
musculoskeletal underdevelopment, and hypogonadism, with easy 
fatigability and inability to perform even minimal physical 
exercises. However, the post service treatment records do not 
contain any clinical finding of a current chronic endocrine 
system disorder.  As the current medical evidence of record 
fails to demonstrate the presence of a current endocrine 
system disorder, the Board finds that claim is not well 
grounded and must be denied.  See Caluza, 7 Vet.App. 498.  
Further, the Board views the information provided in the 
statement of the case sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection.  Robinette v. Brown, 8 Vet.App. 69 (1995).


ORDER

The claim for service connection for a disorder of the 
endocrine system is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

